Title: From George Washington to Henry Laurens, 14–15 December 1777
From: Washington, George
To: Laurens, Henry



Head Qrs near the Gulph [Pa.] Decr 14[–15] 1777.
Sir

On Thursday Evening I had the Honor to receive your Favor of the 8th Instant. From the Several Letters which have lately passed between Genl Howe & myself, I am fully convinced that any propositions by me to release the Baron St Ouary from captivity, either by an Exchange or on parole would be unavailing. In his Letter of the  he has explicitly stated his Sentiments, and has declared himself to be utterly against a partial Exchange. The situation of the Baron, through the interest and acquaintance of the Marquis Fayette with an officer in the Guards, is much more comfortable than that of any of our Officers, who are prisoners, he being on parole in the City, whilst they are all confined in the State House. I do not know that it is the practice in Europe not to consider Volunteers as prisoners. I am inclined to believe, that it is not, and that they are generally held as such, unless the contrary is particularly stipulated by Cartel. However this may be, they have been held in the present contest on both sides on the footing of Other prisoners and exchanged as such. Besides this, I fear that a proposition calculated for the peculiar benefit of the Baron, would be illy received by our unhappy officers, who have been much longer in confinement—whose sufferings are far greater than his, & who claim a right to exchange in due course.
The inquiries directed in the Resolutions contained in your Letter of the 30th Ulto, respecting the loss of the Forts in the Highlands & of Fort Mifflin, I shall order to be made, as soon as circumstances will admit. These, However, it is probable will not be effected in a short time from the situation of our Affairs & inevitable necessity.
On Thursday morning we marched from Our old Encampment and intended to pass the Schuylkill at Maddisons Ford, where a Bridge had been laid across the River. When the first Division and a part of the

Second had passed, they found a body of the Enemy, consisting from the best Accounts we have been able to obtain of Four Thousand Men under the command of Lord Cornwallis possessing themselves of the Heights on both sides of the Road, leading from the River, and the defile called the Gulph, which I presume are well known to some part of your Honble Body. This unexpected event obliged such of Our Troops as had crossed to repass, and prevented our getting over till the succeeding night. This Manuvre on the part of the Enemy was not in consequence of any information they had of our movement—but was designed to secure the pass whilst they were foraging in the Neighbouring Country. They were met in their advance by Genl Potter with part of the Pensylvania Militia, who behaved with bravery and gave them every possible Opposition ’till they were obliged to retreat from their superior numbers. Had we been an Hour sooner, or had had the least information of the measure, I am persuaded we should have given his Lordship a fortunate stroke or obliged him to have returned without effecting his purpose, or drawn out All Genl How’s force to have supported him. Our first intelligence was, that it was nearly all out. He collected a good deal of Forage and returned to the City the Night we passed the River. No discrimination marked his proceedings—All property, whether Friends or Foes, that came in their way was seized & carried off.
Enclosed is a Copy of a Letter from Genl Burgoyne by which you will perceive he requests leave to embark his Troops at Rhode Island or at some place in the Sound, and in case this cannot be granted that he may be allowed to go there with his suite and return from thence to England. His First proposition, as I have observed on a former occasion is certainly inadmissible and for reasons obvious to himself. As to the second which respects the departure of himself & suite, Congress will be pleased to determine upon it and to favor me with their sentiments by the first Opportunity that I may know what Answer to give him. I learn from a Gentleman who has just come from Boston, that this Gentlemen either holds, or professes to hold very different Ideas of our power than what he formerly entertained. That without reserve, he has said, it would be next to impossible for Britain to succeed in her views, and that he should with freedom declare his sentiments accordingly on his arrival in England, and seemed to think the recognition of our Independence an eligible measure under a treaty of Commerce upon a large & extensive Scale. How far these professions are founded in sincerity, it is not easy to determine: But if they are, what a mighty change. While I am on the subject of Mr Burgoyne and his Army, I would submit it to Congress, whether it will not be right & reasonable, that All expences incurred on their Account for provisions &c. should be paid & satisfied previous to their embarkation & departure. I mean

by an Actual deposit of the Money. Unless this is done, there will be little reason to suppose, that it will ever be paid. They have failed, that is the Nation, in other instances as I have been told after liquidating their Accounts and giving the fullest certificates, and we cannot expect that they will keep better faith with us than with Others. The payment too, I should apprehend ought to be in Coin, as it will enable us to administer releif to our Unfortunate Officers and Men who are in Captivity.
Decr 15 Your Favor of the 10th Current with it’s inclosure came to hand Yesterday. Congress seem to have taken for granted a fact that is really not so. All the Forage for the Army has been constantly drawn from Bucks & Philadelphia Counties & those parts most contiguous to the City, insomuch that it was nearly exhausted, and entirely so in the Country below our Camp. From these too, were obtained All the Supplies of Flour that circumstances would admit of. The Millers in most instances were unwilling to grind either from their dissaffection or from motives of fear. This made the Supplies less than they Otherwise might have been, and the quantity which are drawn from thence was little besides what the Guards, placed at the Mills compelled them to manufacture. As to Stock, I do not know that much was had from thence, nor do I know that any considerable Supply could have been had. I confess, I have felt myself greatly embarrassed with respect to a rigorous exercise of Military power. An Ill placed humanity perhaps and a reluctance to give distress may have restrained me too far. But these were not all. I have been well aware of the prevalent jealousy of Military power, and that this has been considered as an Evil much to be apprehended even by the best and most sensible among us. Under this Idea, I have been cautious and wished to avoid, as much as possible, any Act that might improve it. However, Congress may be assured, that no exertions of mine, as far as circumstances will admit, shall be wanting to provide our own Troops with Supplies on the one hand, and to prevent the Enemy from them on the Other. At the same time they must be apprized, that many Obstacles have arisen to render the former more precarious and difficult than they usually were from a change in the Commissary’s department at a very critical & interesting period. I should be happy, If the Civil authority in the several states, thro’ the recommendations of Congress or their own mere will, seeing the necessity of supporting the Army, would always adopt the most spirited measures, suited to the end. The people at large are governed much by custom. To acts of Legislation or Civil authority, they have ever been taught to yeild a willing obedience without reasoning about their propriety. On those of Military power, whether immediate or derived originally from another Source, they have ever looked with a jealous & Suspicious Eye.

I am extremely sorry for your Indisposition and wishing you the earliest releif from your painful disorder, I have the honor to be with great respect Sir Your Most Obedt Servant

Go: Washington

